Case 1:17-cr-00101-LEK Document 469 Filed 05/01/19 Page 1 of 2            PageID #: 4127

                                     MINUTES



 CASE NUMBER:            CR NO. 17-00101LEK
 CASE NAME:              USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:       Leslie E. Kobayashi          REPORTER:

      DATE:        05/01/2019                   TIME:


COURT ACTION: EO: COURT ORDER GRANTING THE GOVERNMENT’S
MOTION TO CONTINUE DEADLINE TO RESPOND TO DEFENDANT’S SECOND
MOTION TO COMPEL AND NINTH MOTION FOR ORDER TO SHOW CAUSE

       On April 10, 2019, pro se Defendant Anthony T. Williams (“Defendant”) filed his
Second Motion to Compel (“Motion to Compel”) and Ninth Motion for Order to Show
Cause (“Ninth OSC Motion”). [Dkt. nos. 459, 460.] Plaintiff the United States of
America’s (“Government”) memoranda in opposition to the motions were due on
April 25, 2019. [EO, filed 4/11/19 (dkt. no. 461).]

        Before the Court is the Government’s Motion to Continue Deadline to Respond to
Defendant’s Second Motion to Compel and Ninth Motion for Order to Show Cause
(“Extension Motion”), filed April 25, 2019. [Dkt. no. 466.] The Government requests a
fifteen-day extension of its deadline to file its memoranda in opposition. [Extension
Motion at 2.] For the reasons stated in the Extension Motion, this Court FINDS there is
good cause to grant the extension. The Extension Motion is therefore GRANTED, and
the deadline for the Government’s memorandum in opposition to the Motion to Compel
and its memorandum in opposition to the Ninth OSC Motion is now May 10, 2019.
Further, Defendant’s optional reply memorandum in support of the Motion to Compel and
his optional reply memorandum in support of the Ninth OSC Motion are now due by May
24, 2019.

      This Entering Order only addresses the filing deadlines related to the Motion to
Compel and the Ninth OSC Motion. All other proceeding dates and filing deadlines
remain the same.

      IT IS SO ORDERED.
Case 1:17-cr-00101-LEK Document 469 Filed 05/01/19 Page 2 of 2   PageID #: 4128
Submitted by: Warren N. Nakamura, Courtroom Manager
